Title: Board of War to County Lieutenants and Recruiting Agents, 4 February 1780
From: Board of War
To: County Lieutenants,et al.



War Office, Williamsburg, Feb. 4, 1780.

The inclemency of the season having prevented the officer appointed to review and receive the new recruits raised under the act of Assembly concerning officers, soldiers, sailors, and marines, to perform the duties there prescribed on the days advertised in the gazette of December the 11th. The Board of War have changed the days of general rendezvous in the following manner, viz. At Petersburg on the 1st instant, New London on the 26th, Staunton on the 6th of March, Winchester on the 12th, Frederickssburg the 20th, and Williamsburg the 1st of April. The County Lieutenants and recruiting officers are most earnestly requested to use every possible exertion to have the recruits falling under their several directions, at the places and at the times above specified.

T. Jefferson James Innes James Barron

